     Case 3:20-cv-00304-MMD-CLB Document 13 Filed 06/29/20 Page 1 of 6




2

3
4
 s
 6

 7                                   UNITED STATES DISTRJCT COURT
 8                                           DISTRICT OF NEYADA
 9     MOUNTAIN MIKE·s PIZZA, LLC,                            Case No.: 3 :20-cv-00304-MMD-CLB
10                     Plaintiff,
11     V.
                                                              ORDER APPROVING
                                                              STIPULATION AND
12                                                            [PROPOSED] ORDER FOR
       KKR FOODS, INC., KAMW AL SfNGH                         ENTRY OF FINAL ,TTJDGMENT
13     KHERA, MAKKHAN SINGH RAKKAR,
       RAKESH M. KUMAR, KHN FOODS. fNC.,
14     and RITU K. KHERA,
15                     Oefendants.
16
               Pursuant to Federal Rules of Civil Procedure 54 and 58 and Local Rules LR IA 6-2 and
17
       LR 7-1, Plaintiff Mountain Mike's Pizza, LLC ("MMP'") and Defendants KKR Foods, Inc.,
18
       Karnwal Singh Khera, Makkhan Singh Rakkar. Rakesh M. Kumar. KHN Foods. Inc. and Ritu K.
19
       Khera (collectively, "Defendants'·) hereby stipulate and agree thatjudgmenl should be entered in
20
       favor of MMP and against Defendants, and respectfully request that the Court enter its final
21
       order and judgment approving the stipulation sought herein. The parties stipulate and agree that
22
       the basis for entr y of final judgment in favor of MMP and against Defendants is as follows:
23
               A.      MMP is a franchisor of Mountain Mike's® Pizza Restaurants that feature pizza
24
       but also sell other food products that operate under the names and trademarks (the --Marks") set
25
       forth in Paragraph I 2(a)-(d) of the Verified Complaint filed in the above styled action (the
26
       .. Litigation··) (collectively. the .. MMP Businesses'");
27
28                                                     Page I of6
       ACTIVE 5097B490v1
Case 3:20-cv-00304-MMD-CLB Document 13 Filed 06/29/20 Page 2 of 6
Case 3:20-cv-00304-MMD-CLB Document 13 Filed 06/29/20 Page 3 of 6
Case 3:20-cv-00304-MMD-CLB Document 13 Filed 06/29/20 Page 4 of 6
Case 3:20-cv-00304-MMD-CLB Document 13 Filed 06/29/20 Page 5 of 6
Case 3:20-cv-00304-MMD-CLB Document 13 Filed 06/29/20 Page 6 of 6
